Title: From George Washington to the District of Columbia Commissioners, 17 October 1798
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen
Mount Vernon 17th Oct. 1798

Your favour of the 15th, enclosing Mr Blagdens statement, relative to my proposed buildings, did not reach my hands until last night.
He has not accompanied this Statement with Specific prices; nor has it altered my opinion of the unreasonableness of the former estimates of some of its parts. But being desirous of closing the matter with Mr Blagden some way, or other, I make him the following offer—viz.—To take the Painting, Glazing and Iron mongery to myself; and allow him besides, Ten thousand five hundred Dollars in full of Commission and every other charge for completing the buildings agreeably to the Specification which he handed to me, and is now in his possession.
If he will agree to this proposal, the contract may be immediately drawn; and he may proceed in all the preparatory measures as soon as he pleases—Money shall be furnished for the purpose. and if it would be convenient & advantageous to him, to have the whole of the Scantling and Plank provided by a Bill of the same, & he would furnish me therewith, I would immediately order it from the Eastern Shore of Maryland.
On the other hand, if he will not agree to it, I must have recourse to some other mode to accomplish my object. The final

answer of Mr Blagden must be received without delay; as the opportunity of providing materials on good terms may be missed. With great esteem and regard I am Gentlemen Your Most Obedt Servt

Go: Washington

